  Case 18-17992      Doc 52    Filed 10/25/19 Entered 10/27/19 17:54:55                Desc Main
                                  Document Page 1 of 1
                           UNITED STATES BANKRUPTCY COURT
                            NORTHERN DISTRICT OF ILLINOIS
                                      Eastern Division

In Re:                                       )               BK No.:      18-17992
Milika S Worthy-Hunter                       )
                                             )               Chapter: 13
                                             )
                                                             Honorable Janet S. Baer
                                             )
                                             )               Kane
               Debtor(s)                     )

             ORDER ON MOTION TO USE SELL OR LEASE PROPERTY 363(b)

     THIS CAUSE COMING ON TO BE HEARD on the motion of Debtor to USE SELL OR
LEASE PROPERTY 363(b); the court being advised in the premises and due notice having been given;

  IT IS HEREBY ORDERED:

   1. That Debtor's Motion USE SELL OR LEASE PROPERTY 363(b) located at 874 County Line Rd.
Aurora, IL 60502 is hereby granted.
   2. The mortgage lien held by Wells Fargo Bank, N.A., shall be paid in full at closing pursuant to a
proper payoff letter or, in the event of a short-sale, payoff will be subject to Wells Fargo Bank, N.A.,
short-sale approval.
   3. The lien held by Earthmover Credit Union, shall be paid in full at closing.
   4. Debtor will provide the Trustee with a complete copy of the closing statement within 10 days of
closing.
   5. Debtor shall be paid the first $15,000 as her homestead exemption.
   6. Any proceeds in excess of Debtor's homestead exemption shall be paid to the Chapter 13 Trustee
to be applied to Debtor's plan base.
   7. That the sale will occur within 90 days of the entry of the order.

                                                         Enter:


                                                                  Honorable Janet S. Baer
Dated: October 25, 2019                                           United States Bankruptcy Judge

 Prepared by:
 David H. Cutler, ESQ
 Cutler & Associates Ltd.
 4131 Main St.
 Skokie IL 60076
 (847) 673-8600
